Exhibit 10.1.50
EXECUTION COPY
 
PLEDGE AGREEMENT
made by
MIRANT MARSH LANDING HOLDINGS, LLC,
as the Pledgor,
MIRANT MARSH LANDING, LLC,
as the Borrower,
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent
 
Dated as of October 8, 2010
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. Definitions
    1  
SECTION 2. Pledge and Security Interest
    2  
SECTION 3. Security for Secured Obligations
    3  
SECTION 4. Representations and Warranties
    3  
SECTION 5. Covenants
    6  
SECTION 6. Continued Perfection of Security Interest
    7  
SECTION 7. Pledgor’s Rights
    8  
SECTION 8. Obligations of the Pledgor and Rights of Collateral Agent
    9  
SECTION 9. Remedies of Collateral Agent
    10  
SECTION 10. Collateral Agent Appointed Attorney in Fact
    12  
SECTION 11. Indemnity and Expenses
    12  
SECTION 12. Security Interest Absolute
    12  
SECTION 13. Amendments; Etc.
    13  
SECTION 14. Address for Notices
    13  
SECTION 15. Continuing Assignment; Pledge and Security Interest; Release
    13  
SECTION 16. Severability
    13  
SECTION 17. Headings
    13  
SECTION 18. Governing Law; Jurisdiction; Etc
    13  
SECTION 19. Execution in Counterparts
    14  
SECTION 20. Additional Pledgors
    14  
SECTION 21. Non Recourse
    15  
SECTION 22. Applicability of other Secured Obligation Documents
    15  
SECTION 23. Borrower’s Consent and Covenants
    15  

i



--------------------------------------------------------------------------------



 



     
ANNEX 1
  - Membership Interests
ANNEX 2
  - Filing Details
ANNEX 3
  - New Debtor Events
EXHIBIT A
  - Form of Assumption Agreement

 



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT
          PLEDGE AGREEMENT, dated as of October 8, 2010 (this “Agreement”),
among MIRANT MARSH LANDING HOLDINGS, LLC, a Delaware limited liability company
(the “Pledgor”), MIRANT MARSH LANDING, LLC, a Delaware limited liability company
(the “Borrower”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity as
collateral agent for the Secured Parties (the “Collateral Agent”).
W I T N E S S E T H:
          WHEREAS, the Borrower, the Collateral Agent, Deutsche Bank Trust
Company Americas, in its capacity as depositary bank (in such capacity, together
with its successors in such capacity, the “Depositary Bank”) and The Royal Bank
of Scotland plc, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and the lenders party
thereto are entering into the Credit Agreement dated as of October 8, 2010 (as
amended, modified or supplemented from time to time, the “Credit Agreement”),
providing for, subject to the terms and conditions thereof, Loans and other
extensions of credit to be made to the Borrower to finance the Development. In
addition, the Borrower may from time to time be obligated to various Permitted
Swap Counterparties in respect of one or more Permitted Swap Agreements.
          WHEREAS, the Pledgor owns, directly, all the membership interests in
the Borrower and will benefit from the making of the Loans and other extensions
of credit, in each case, to the Borrower for the Development.
          WHEREAS, it is a condition precedent to Closing Date that Pledgor
shall have executed and delivered, and granted the Liens provided for in, this
Agreement.
A G R E E M E N T
          NOW THEREFORE, to induce the Secured Parties to enter into, and to
extend credit under, the Financing Documents and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Pledgor hereby agrees with the Collateral Agent as follows:
          SECTION 1. Definitions.
          (a) For all purposes of this Agreement, (i) capitalized terms not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement and (ii) the principles of construction set forth in Sections 1.02 and
1.03 of the Credit Agreement shall apply.
          (b) Except for the terms defined in this Agreement or in the Credit
Agreement, all terms defined in Article 8 or 9 of the Uniform Commercial Code of
the State of New York which are used in this Agreement shall have the meaning
specified in such Articles.
          In addition, the following terms shall have the meanings herein
specified:

 



--------------------------------------------------------------------------------



 



          “Borrower Operating Agreement” shall mean the Amended and Restated
Limited Liability Company Agreement, dated as of August 19, 2010, between the
Borrower and the Pledgor.
          “Collateral” shall have the meaning provided in Section 2.
          “Federal Securities Law” shall have the meaning provided in
Section 9(f).
          “Financing Statements” shall have the meaning provided in
Section 4(g).
          “Membership Interests” shall have the meaning provided in
Section 2(a).
          “Qualifying Transferee” shall mean any Person (other than the
Collateral Agent) that acquires Collateral from the Pledgor in accordance with
Section 5(e).
          “Secured Obligation Documents” shall have the meaning provided in the
Collateral Agency Agreement.
          “Secured Obligation Default” shall have the meaning provided in the
Collateral Agency Agreement.
          “Secured Obligation Event of Default” shall have the meaning provided
in the Collateral Agency Agreement.
          “Secured Obligations” shall have the meaning provided in the
Collateral Agency Agreement.
          “UCC” shall mean the Uniform Commercial Code of the State of New York.
          “Uncertificated Security Control Agreement” shall have the meaning
provided in Section 6(e).
          SECTION 2. Pledge and Security Interest.
          The Pledgor hereby pledges and grants to the Collateral Agent for the
benefit of the Secured Parties a continuing first priority lien on and security
interest in and to, all of its presently owned or hereafter acquired right,
title and interest in and to the following (the “Collateral”):
          (a) (i) The membership interests in the Borrower identified in Annex 1
and all other membership interests or shares of capital stock of whatever class
of the Borrower, now or hereafter owned by the Pledgor, and all certificates or
instruments representing the same (collectively, the “Membership Interests”) and
(ii) all rights and benefits of the Pledgor under the Borrower Operating
Agreement, including, without limitation, (A) all of the Pledgor’s interest in
the capital of the Borrower, and all rights of the Pledgor as a member and,
subject to Section 6.07 of the Credit Agreement, all rights to receive
distributions, cash, instruments and other property from time to time receivable
or otherwise distributable in respect of the Membership Interests or pursuant to
the Borrower Operating Agreement, (B) all other payments due or to

2



--------------------------------------------------------------------------------



 



become due to the Pledgor in respect of such Membership Interests or the
Borrower Operating Agreement including but not limited to all rights of the
Pledgor to receive proceeds of any insurance, indemnity, warranty or guaranty
due to or with respect to the Membership Interests or the Borrower Operating
Agreement, (C) all claims of the Pledgor for damages arising out of or for
breach of or default under the Borrower Operating Agreement, (D) the right of
the Pledgor to terminate the Borrower Operating Agreement, to perform and
exercise consensual or voting rights thereunder, including but not limited to
the right, if any, to manage the Borrower’s affairs, to make determinations, to
exercise any election or option or to give or receive any notice, consent,
amendment, waiver or approval, and the right, if any, to compel performance and
otherwise exercise all remedies thereunder, and (E) all rights of the Pledgor as
a member of the Borrower, to all property and assets of the Borrower (whether
real property, inventory, equipment, contract rights, accounts, receivables,
general intangibles, securities, instruments, chattel paper, documents, chooses
in action or otherwise);
          (b) all indebtedness owed to the Pledgor by the Borrower, and the
instruments, if any, evidencing such indebtedness, and any and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect thereof or in exchange for any or all such
indebtedness;
          (c) to the extent not included in the foregoing, all proceeds of any
and all of the foregoing Collateral (including, without limitation, proceeds
that constitute property of the types described above); and
          (d) all certificates, instruments or other documents from time to time
evidencing any of the foregoing, and all interest, earnings and other proceeds
of any of the foregoing.
          The Pledgor agrees that this Agreement, the security interest granted
pursuant to this Agreement and all rights, remedies, powers and privileges
provided to the Collateral Agent under this Agreement are in addition to and not
in any way affected or limited by any other security now or at any time held by
the Collateral Agent to secure payment and performance of the Secured
Obligations.
          SECTION 3. Security for Secured Obligations. The Collateral secures
the prompt and complete payment and performance of all the Secured Obligations.
          SECTION 4. Representations and Warranties. The Pledgor represents and
warrants to the Collateral Agent (on behalf of the Secured Parties), as to
itself only, that:
          (a) Existence. The Pledgor is a limited liability company, duly
organized, validly existing and in good standing under the laws of Delaware. The
Pledgor is duly qualified to do business and is in good standing in each
jurisdiction in which such qualification is required by Applicable Law, except
where the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect. The Pledgor has all requisite power and authority and
legal right (i) to own its properties and conduct its business substantially as
contemplated by the Material Project Documents and Financing Documents to which
it is a party and (ii) to execute,

3



--------------------------------------------------------------------------------



 



deliver, and perform its obligations under each Transaction Document to which it
is a party and to consummate each of the transactions contemplated herein and
therein.
          (b) Litigation. Except as set forth on Schedule 3.07 to the Credit
Agreement, there are no actions, suits, proceedings, investigations or similar
actions pending or, to the knowledge of the Pledgor, threatened (in writing)
against the Pledgor that has had or could reasonably be expected to have a
Material Adverse Effect.
          (c) No Breach. The execution, delivery and performance by the Pledgor
of this Agreement and the performance of its obligations thereunder do not and
will not (i) violate the articles of organization or other organizational
documents of the Pledgor, (ii) violate any provision of any Applicable Law,
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other material agreement, lease, or instrument to
which the Pledgor is a party or by which it or its properties may be bound or
affected, or (iv) result in or require the creation or imposition of any Lien of
any nature (other than any Permitted Encumbrance) upon or with respect to any of
the properties now owned or hereafter acquired by such Loan Party except, in the
case of (ii) and (iii), as would not reasonably be expected to have a Material
Adverse Effect.
          (d) Organizational Action. The execution, delivery, and performance of
this Agreement has been duly authorized by all necessary action on the part of
the Pledgor. This Agreement has been duly executed and delivered by the Pledgor.
This Agreement constitutes a legal, valid and binding obligation of the Pledgor,
enforceable in accordance with its respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
          (e) Title.
          (i) The Pledgor is the legal and beneficial owner of and has good
title to the Collateral free and clear of all Liens, except for the security
interest created by this Agreement and any Permitted Encumbrances.
          (ii) No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any recording
office, except such as may have been filed in favor of the Collateral Agent
relating to this Agreement.
          (iii) The Membership Interests are “certificated securities” as such
term in defined in Article 8 of the UCC.
          (f) Valid Security. This Agreement creates a valid security interest
in the Collateral securing the payment of all the Secured Obligations.
          (g) Financing Statements. The appropriate financing statements (the
“Financing Statements”) have been presented (or are in a form to be presented
immediately

4



--------------------------------------------------------------------------------



 



following the Closing Date) for filing under the Uniform Commercial Code (the
“UCC”) as in effect in the jurisdiction of the Pledgor’s formation.
                    (h) Authorizations and Perfection. Except for the filing of
the Financing Statements, no consent of any other Person and no Governmental
Approvals or other action by, or notice to or filing with, any other Person is
required for (i) the execution, delivery or performance by the Pledgor of this
Agreement, except to the extent that the failure to obtain, maintain, make or
provide any such consent, Governmental Approvals, other action, filing or notice
could not reasonably be expected to have a Material Adverse Effect on the
ability of the Pledgor to perform its obligations hereunder, (ii) the pledge and
assignment by the Pledgor of the Collateral pursuant to this Agreement,
(iii) the validity, perfection or maintenance of the security interest created
hereby or (iv) the exercise by the Collateral Agent of the voting or other
rights provided for in this Agreement or the remedies in respect of such
Collateral pursuant to this Agreement or as provided by law, except for those
which have been duly obtained or made and, in the case of the maintenance of
perfection, for the filing of continuation statements under the UCC, and as may
be required in connection with any disposition of any portion of the Collateral
(x) by laws affecting the offering and sale of securities generally, (y) by laws
regulating the ownership or transfer of public utilities or electric utilities
or their assets or (z) pursuant to the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and any applicable foreign competition laws.
                    (i) Names; Changes in Circumstances. The full and correct
legal name, type of organization, jurisdiction of organization and
organizational ID number (if applicable) of the Pledgor as of the date hereof
are correctly set forth in Annex 2. The Pledgor has not (a) within the period of
four months prior to the date hereof, changed its location (as defined in
Section 9-307 of the UCC), (b) except as specified in Annex 2, heretofore
changed its name, or (c) except as specified in Annex 3, heretofore become a
“new debtor” (as defined in Section 9-102(a)(56) of the UCC) with respect to a
currently effective security agreement previously entered into by any other
Person.
                    (j) Pledged Interests. As at the date hereof (a) the
Membership Interests identified in Annex 1 constitute all of the issued and
outstanding membership interest in the Borrower and (b) there are no other
issued and outstanding membership interests in the Borrower.
                    (k) Options, Restrictions, Etc. There are no outstanding
agreements, options and contracts to sell all or any portion of the Collateral.
No part of the Collateral is subject to the terms of any agreement restricting
the sale or transfer of such Collateral, except for the Secured Obligation
Documents and the Borrower Operating Agreement. No Person has any right to
purchase or terminate any or all of the membership interests in the Borrower
except pursuant to the terms of this Agreement, any other Secured Obligation
Document and the Borrower Operating Agreement.
                    (l) Compliance with Laws and Obligations. The Pledgor is in
compliance with all Applicable Laws, except to the extent that non-compliance
with such Applicable Laws could not, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect.

5



--------------------------------------------------------------------------------



 



          SECTION 5. Covenants. The Pledgor covenants and agrees that:
          (a) Books and Records. The Pledgor shall:
          (i) keep full and accurate books and records relating to the
Collateral, and, to the extent requested by the Collateral Agent, stamp or
otherwise mark such books and records in such manner as the Collateral Agent may
reasonably require in order to reflect the security interests granted by this
Agreement; and
          (ii) permit officers and designated representatives of the Collateral
Agent to examine and make copies of the books, records and documents of the
Pledgor and to discuss the affairs, finances and accounts of the Pledgor with
the Pledgor’s principal officers and independent accountants (subject to
reasonable requirements of safety and confidentiality, including requirements
imposed by Applicable Law or by contract) with the participation of the Pledgor
with reasonable advance notice to the Pledgor and during normal business hours
of the Pledgor.
          (b) Performance of the Borrower Operating Agreement. The Pledgor shall
not, without the written consent of the Collateral Agent, cancel or terminate
the Borrower Operating Agreement or consent to or accept any cancellation or
termination thereof; amend or otherwise modify the Borrower Operating Agreement
in any material respect if such amendment or modification would materially
impair the value of the interest or rights of the Pledgor thereunder; or waive
any material default under or material breach of the Borrower Operating
Agreement, except in each case as permitted by the Financing Documents. In
addition, it will not consent to any transaction for the termination,
dissolution or winding up of, or the merger or consolidation with any other
Person by, the admission of additional members to, or otherwise effect or change
the structure or organization of the Borrower, except in each case as permitted
by the Financing Documents.
          (c) Defense of Collateral. The Pledgor will defend the Collateral
against all claims and demands of all Persons (other than the Collateral Agent
and the other Secured Parties and the holders of Permitted Encumbrances)
claiming an interest in any of the Collateral. It will discharge or cause to be
discharged all Liens on any or all of the Collateral, except for the security
interests under this Agreement and Permitted Encumbrances.
          (d) Location of Office; Name. The Pledgor shall keep its principal
place of business, where it keeps its records concerning the Collateral, at its
address specified on the signature page hereof; or, upon 30 days’ prior written
notice to the Collateral Agent, at such other location in a jurisdiction where
all action required by Section 6 shall have been taken with respect to the
Collateral. Without at least 30 days’ prior written notice to the Collateral
Agent, the Pledgor shall not change its name from or its jurisdiction of
organization from the name or jurisdiction, respectively, set forth in Annex 2.
          (e) Disposition of Collateral. Unless permitted by the Financing
Documents, the Pledgor shall not transfer, sell, assign (by operation of law or
otherwise) or otherwise dispose of any of the Collateral (other than the pledge,
hypothecation and security interest created pursuant to this Agreement) unless
(i) such transfer, sale, assignment or disposition would not

6



--------------------------------------------------------------------------------



 



violate any Applicable Law or Governmental Approvals, and the Agents shall have
received an opinion of counsel to the effect that such transfer, sale,
assignment or disposition will not cause the Project to be in violation with any
material Governmental Approvals or any Project Document, (ii) no Default or
Event of Default shall have occurred and be continuing at the time of such
transfer, sale, assignment or disposition or would result therefrom, (iii) no
Change of Control will result from such transfer, sale, assignment or
disposition, (iv) such transfer, sale, assignment or disposition could not
reasonably be expected to have a Material Adverse Effect, and (v) the Person to
acquire such Collateral shall become a party to this Agreement by executing an
assumption agreement pursuant to Section 20, and such Person shall deliver such
evidence of corporate action, opinions of counsel and such other documentation
with respect to such assumption agreement and this Agreement.
          (f) Liens. The Pledgor will not create, incur, assume or suffer to
exist any Lien upon any Collateral (other than Permitted Encumbrances) or file
or suffer to be on file or authorize to be filed, in any jurisdiction, any
financing statement or like instrument with respect to all or any part of the
Collateral in which the Collateral Agent is not named as the sole secured party
for the benefit of the Secured Parties.
          (g) Voting Rights. The Pledgor shall exercise any and all management,
voting and other consensual rights pertaining to the Borrower Operating
Agreement and the Borrower, in a manner which is not inconsistent with the terms
of this Agreement and the other Secured Obligation Documents.
          (h) Maintenance of Existence. The Pledgor shall preserve and maintain
its legal existence as a Delaware limited liability company; provided, that, the
Pledgor may convert its form to another Delaware entity if (A) to the extent
required to maintain the Lien of the Collateral Agent in the Membership
Interests, the Pledgor enters into another pledge agreement having substantially
similar terms as provided herein, granting a Lien to the Collateral Agent in the
Membership Interests and (B) such change of legal form would not result in a
Secured Obligation Default or Secured Obligation Event of Default or a default
under any Material Project Document that would reasonably be expected to have a
Material Adverse Effect.
          SECTION 6. Continued Perfection of Security Interest.
          (a) The Pledgor agrees that it will not take any actions or fail to
perform any of its duties or obligations under this Agreement so that after
giving effect to such action or inaction the Collateral Agent will not then, or
with the passage of time cease to, have a perfected security interest in any of
the Collateral.
          (b) Concurrently with the execution herewith, the Pledgor shall
deliver all certificates or instruments representing or evidencing the
Collateral to Collateral Agent, if any, and all such certificates or instruments
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance acceptable to Collateral Agent. Collateral
Agent shall have sole possession and control of such certificates and
instruments until payment in full of the Secured Obligations. Collateral Agent
shall have the right, at any time in its discretion, upon the occurrence and
during the continuation of an Event of Default and upon notice to the Pledgor
(but only where such notice may be given without violating Applicable

7



--------------------------------------------------------------------------------



 



Law), to transfer to or to register in the name of Collateral Agent or any of
its nominees any or all of the Collateral and to exchange certificates or
instruments representing or evidencing the Collateral for certificates or
instruments of smaller or larger denominations.
          (c) The Pledgor agrees that from time to time the Pledgor shall take
or cause to be taken all action reasonably required to maintain the security
interests (and the priority of such security interest) in the Collateral granted
hereunder. The Pledgor shall execute, file and record or cause to be executed,
filed and recorded any and all further instruments (including financing
statements, continuation statements and similar statements with respect to any
Security Document) as reasonably requested by the Collateral Agent for such
purpose, including the payment of all associated fees and other charges in
connection therewith. The Pledgor shall discharge any Lien (other than Permitted
Encumbrances) on the Collateral to which it has an interest.
          (d) The Pledgor hereby further authorizes the Collateral Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Collateral without the signature of such
Pledgor where permitted by law. Unless as directed by the Pledgor or the
Administrative Agent in writing (and subject to clause (d) of Section 9.03(a) of
the Credit Agreement) to prepare, file or record any financing statement,
continuation statement or other instrument or ensure the preparation, filing or
recording of the same, the Collateral Agent has no obligation to prepare, file
or record any financing statement, continuation statement or other instrument or
ensure the preparation, filing or recording of the same.
          (e) With respect to any Collateral that constitutes an uncertificated
security, to the extent that the Borrower has elected to have its Membership
Interests governed by Article 8 of the UCC, the Pledgor will cause the Borrower
to either (i) register the Collateral Agent as the registered owner of such
security or (ii) agree with such Pledgor and Collateral Agent that the Borrower
will comply with instructions with respect to such security originated by the
Collateral Agent without further consent of the Pledgor, such agreement to be in
form and substance satisfactory to the Administrative Agent (such agreement
being an “Uncertificated Security Control Agreement”).
          SECTION 7. Pledgor’s Rights.
          (a) Voting Rights. Unless a Secured Obligation Event of Default shall
have occurred and be continuing, the Pledgor shall be entitled to exercise all
voting and other rights with respect to the Collateral; provided, however, that
no vote shall be cast, right exercised or other action taken by the Pledgor
which (i) could reasonably be expected have a Material Adverse Effect or (ii) is
inconsistent with Section 5(g).
          (b) Distributions. All distributions paid or payable in respect of the
Membership Interests of the Pledgor may be paid to and retained by the Pledgor
to the extent not prohibited by the Credit Agreement or any other Financing
Document. During the continuance of any Secured Obligation Event of Default, any
and all distributions paid or payable in respect of the Membership Interests
(whether paid in cash, securities or other property) shall be, and shall be
forthwith delivered to the Collateral Agent to hold as Collateral and shall, if
received by

8



--------------------------------------------------------------------------------



 



any Pledgor, be received in trust for the benefit of the Collateral Agent, shall
be segregated from other funds of such Pledgor and shall be forthwith paid over
to the Collateral Agent in the same form as so received (with any necessary
indorsement).
          SECTION 8. Obligations of the Pledgor and Rights of Collateral Agent.
Anything herein to the contrary notwithstanding, (a) the Pledgor shall remain
liable under the Borrower Operating Agreement to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release the Pledgor from any of its
duties or obligations under the Borrower Operating Agreement and (c) neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under the Borrower Operating Agreement by reason of this Agreement,
nor shall the Collateral Agent or any other Secured Party be obligated to
perform any of the obligations or duties of the Pledgor thereunder or to take
any action to collect or enforce any claim assigned hereunder, unless the
Collateral Agent has agreed in writing to be so obligated.
          If the Pledgor fails to perform any agreement contained herein,
subject to receipt of notice from the Collateral Agent and after applicable cure
periods, the Collateral Agent may itself perform, or cause performance of, such
agreement and the Collateral Agent shall deliver a written notification to the
Pledgor of such decision to perform, or cause the performance of, any such
agreement, and the Collateral Agent shall exercise reasonable care and act
diligently in all such cases, and the expenses of the Collateral Agent incurred
in connection therewith shall be payable by the Pledgor under Section 11.
          The powers conferred on the Collateral Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, and
the duties set forth in Section 9-207 of the Uniform Commercial Code, the
Collateral Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral, unless the Collateral Agent has agreed in writing
to be so obligated.
          Notwithstanding anything else to the contrary herein, whenever
reference is made in this Agreement to any discretionary action by, consent,
designation, specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Collateral Agent or to any election,
decision, opinion, acceptance, use of judgment, expression of satisfaction or
other exercise of discretion, rights or remedies to be made (or not to be made)
by the Collateral Agent, it is understood that in all cases the Collateral Agent
shall be fully justified in failing or refusing to take any such action under
this Agreement if it shall not have received such written instruction, advice or
concurrence of the Administrative Agent (acting in accordance with the Credit
Agreement and other Financing Documents), as it deems appropriate. This
provision is intended solely for the benefit of the Collateral Agent and its
successors and permitted assigns and is not intended to and will not entitle the
other parties hereto to any defense, claim or counterclaim, or confer any rights
or benefits on any party hereto.

9



--------------------------------------------------------------------------------



 



          SECTION 9. Remedies of Collateral Agent. At any time after a Secured
Obligation Event of Default occurs and is continuing, the Collateral Agent has
the right to do any or all of the following:
          (a) The Collateral Agent may exercise any and all rights and remedies
of the Pledgor under or in connection with the Borrower Operating Agreement, the
Membership Interests or otherwise in respect of the Collateral, including,
without limitation, any and all rights of such Pledgor to demand or otherwise
require payment of any amount under, or performance of any provision of, the
Borrower Operating Agreement and all rights of such Pledgor to control the
operations of the Borrower. In addition, the Collateral Agent may, but shall not
be obligated to cure any default by the Pledgor under the Borrower Operating
Agreement.
          (b) The Collateral Agent shall have the right in its discretion and
without notice to the Pledgor, to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Collateral.
          (c) Upon written notice of the Collateral Agent to the Pledgor, all
rights of the Pledgor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise shall
cease, and all such rights shall thereupon become vested in the Collateral Agent
who shall thereupon, so long as the Secured Obligation Event of Default is
continuing, have the sole right to exercise or refrain from exercising in a
reasonable manner such voting and other consensual rights in aid of foreclosure
or other enforcement of its security interest in the Collateral.
          (d) The Collateral Agent may (i) notify the Borrower to make payment
and performance due to the Pledgor under the Borrower Operating Agreement to the
Collateral Agent, (ii) extend the time of payment and performance of, or
compromise or settle for cash, credit or otherwise, and upon any terms and
conditions, the obligations of the Pledgor under the Borrower Operating
Agreement, (iii) file any claims, commence, maintain, settle or discontinue any
actions, suits or other proceedings deemed by the Collateral Agent in its sole
discretion necessary or advisable for the purpose of collecting upon the
Collateral or enforcing the Borrower Operating Agreement, and (iv) execute any
instrument and do all other things deemed necessary and proper by the Collateral
Agent in its sole discretion to protect and preserve and permit the Collateral
Agent to realize upon the Collateral and the other rights contemplated thereby.
          (e) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the
UCC, and may also, without notice except as specified below, sell the Collateral
or any part thereof in one or more parcels at public or private sale, at any
exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable. The Pledgor agrees
that, to the extent notice of sale shall be required by law, at least 10 days’
written notice, in a manner provided in Section 14, to the Pledgor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent

10



--------------------------------------------------------------------------------



 



may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.
          (f) In view of the position of the Pledgor in relation to the
Collateral, or because of other current or future circumstances, questions may
arise under the Securities Act of 1933, as now or hereafter in effect, or any
similar statute hereafter enacted analogous in purpose or effect (such act and
any such similar statute as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Collateral
permitted hereunder. The Pledgor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Collateral, and might also limit the extent to which or the
manner in which any subsequent transferee of any Collateral could dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Collateral Agent in any attempt to dispose of all or part of the Collateral
under applicable Blue Sky or other state securities laws or similar laws
analogous in purpose or effect. The Pledgor recognizes that in light of the
foregoing restrictions and limitations the Collateral Agent may, with respect to
any sale of Collateral, to the extent commercially reasonable, limit the
purchasers to those who will agree, among other things, to acquire Collateral
for their own account, for investment, and not with a view to the distribution
or resale thereof. The Pledgor acknowledges and agrees that, in light of the
foregoing restrictions and limitations, the Collateral Agent, in a commercially
reasonable manner, (i) may proceed to make such a sale whether or not a
registration statement for the purpose of registering the Collateral or part
thereof shall have been filed under the Federal Securities Laws and (ii) may
approach and negotiate with a single possible purchaser to effect such sale. The
Pledgor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions. In the event of any such sale, neither the Collateral
Agent nor any other Secured Party shall incur any responsibility or liability
for selling all or any part of the Collateral at a price that the Collateral
Agent, in a commercially reasonable manner, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that a higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this paragraph will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed the price at which
the Collateral Agent sells. The Pledgor agrees that sales made pursuant to this
paragraph are made in a commercially reasonable manner.
          (g) All payments made under or in connection with the Borrower
Operating Agreement, the Membership Interests, or otherwise in respect of the
Collateral and received by the Collateral Agent may, in the discretion of the
Collateral Agent and to the extent permitted by applicable law, be held by the
Collateral Agent as collateral for the Secured Obligations, and then or as soon
thereafter as is reasonably practicable applied in whole or in part by the
Collateral Agent in accordance with Section 3.06 of the Collateral Agency
Agreement.
          (h) The Collateral Agent may send to each bank, securities
intermediary or issuer party to any Uncertificated Security Control Agreement a
“Notice of Exclusive Control” as defined in and under such agreement.

11



--------------------------------------------------------------------------------



 



          SECTION 10. Collateral Agent Appointed Attorney-in-Fact. The Pledgor
hereby irrevocably appoints the Collateral Agent as the Pledgor’s
attorney-in-fact, with full authority in the place and stead of the Pledgor and
in the name of the Pledgor or otherwise, upon the occurrence of and during the
continuance of a Secured Obligation Event of Default, in the Collateral Agent’s
discretion to take any and all actions authorized or permitted to be taken by
the Collateral Agent under this Agreement or by law, including but not limited
to the power to:
          (a) take any action and execute any instrument which the Collateral
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement;
          (b) to ask for, demand, collect, sue for, recover, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Collateral;
          (c) to receive, indorse, and collect any drafts or other instruments,
documents and chattel paper in connection therewith; and
          (d) to file any claims or take any action or institute any proceedings
which the Collateral Agent may deem to be necessary or desirable for the
collection of any of the Collateral or to enforce compliance with the terms and
conditions of the Borrower Operating Agreement.
          SECTION 11. Indemnity and Expenses. The Pledgor agrees to reimburse
(to the extent reimbursement has not already been made by the Borrower under the
Credit Agreement) each of the Secured Parties for all reasonable and documented
out-of-pocket costs and expenses of the Secured Parties (including, without
limitation, the reasonable fees and expenses of legal counsel but limited to one
counsel and one financial advisor to the Lenders) in connection with (a) any
Secured Obligation Event of Default and any enforcement or collection proceeding
against the Pledgor resulting from a Secured Obligation Default or a Secured
Obligation Event of Default or in connection with the negotiation of any
restructuring or “work-out” (whether or not consummated) of the obligations of
the Borrower under this Agreement and (b) the enforcement of this Section 11,
and all such costs and expenses shall be Secured Obligations entitled to the
benefits of the collateral security provided pursuant to Section 2.
          SECTION 12. Security Interest Absolute. Until terminated in accordance
with Section 15, the obligations of the Pledgor under this Agreement shall be
absolute and unconditional and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any renewal, extension, amendment or modification of, or
addition or supplement to or deletion from any Secured Obligation Document or
any other instrument or agreement referred to therein, or any assignment or
transfer of any thereof; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of any such instrument or agreement or
this Agreement or any exercise or non-exercise of any right, remedy, power or
privilege under or in respect of this Agreement or any other Secured Obligation
Document; (c) any furnishing of any additional security (including, without
limitation, any assets, whether now owned or hereafter acquired, upon which a
Lien is created or granted from time to time pursuant to the other Security
Documents) to the Collateral Agent or any acceptance thereof or any sale,
exchange, release, surrender or realization of or upon any

12



--------------------------------------------------------------------------------



 



security by the Collateral Agent; or (d) any invalidity, irregularity or
unenforceability of all or part of the Secured Obligations or of any security
therefor.
          SECTION 13. Amendments; Etc. The terms of this Agreement may be
amended, supplemented, waived or otherwise modified only by an instrument in
writing duly executed by the Pledgor, the Borrower and the Collateral Agent
(acting in accordance with the Collateral Agency Agreement). Any such amendment,
supplement, waiver or modification shall be binding upon the Collateral Agent
and each Secured Party, each holder of any of the Secured Obligations, the
Borrower and the Pledgor. Any waiver shall be effective only in the specific
instance and for the specified purpose for which it was given.
          SECTION 14. Address for Notices. All notices and other communications
hereunder shall be given (in the manner specified in the Credit Agreement) to
the parties hereto at the addresses specified under their respective names on
the signature pages hereto, or as to any party at such other address as shall be
designated by such party in a written notice to each other party.
          SECTION 15. Continuing Assignment; Pledge and Security Interest;
Release. This Agreement shall create a continuing pledge, assignment of,
hypothecation of and security interest in the Collateral and shall (a) remain in
full force and effect until the Termination Date and (b) inure to the benefit
of, and be enforceable by, the Collateral Agent, the other Secured Parties and
their respective successors, transferees and assigns. Without limiting the
generality of the foregoing clause (b), any Secured Party may assign or
otherwise transfer all or any portion of its rights in the Secured Obligations
to the extent and in the manner provided in the Secured Obligation Documents,
and such assignee shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise. Upon the Termination
Date, the security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the Pledgor. Upon any such termination, the
Collateral Agent will, at no expense to the Collateral Agent, execute and
deliver to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.
          SECTION 16. Severability. If any provision of this Agreement shall be
held or deemed to be or shall, in fact, be illegal, inoperative or
unenforceable, the same shall not affect any other provision or provisions
herein contained or render the same invalid, inoperative or unenforceable to any
extent whatever.
          SECTION 17. Headings. The headings of the various articles, sections
and paragraphs of this Agreement are for convenience of reference only, do not
constitute a part hereof and shall not affect the meaning or construction of any
provision hereof.
          SECTION 18. Governing Law; Jurisdiction; Etc.
          (a) Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
          (b) Submission to Jurisdiction. Any legal action or proceeding with
respect to this Agreement or any other Financing Document shall, except as
provided in clause (d) below, be brought in the courts of the State of New York
in the County of New York or of the United

13



--------------------------------------------------------------------------------



 



States for the Southern District of New York and, by execution and delivery of
this Agreement, each party hereto hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Each party hereto agrees that a judgment, after exhaustion of
all available appeals, in any such action or proceeding shall be conclusive and
binding upon it, and may be enforced in any other jurisdiction, including by a
suit upon such judgment, a certified copy of which shall be conclusive evidence
of the judgment.
          (c) Waiver of Venue. Each party hereto hereby irrevocably waives any
objection that it may now have or hereafter have to the laying of the venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Financing Document brought in the Supreme Court of the State of New
York, County of New York or in the United States District Court for the Southern
District of New York, and hereby further irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
          (d) Rights of the Secured Parties. Nothing in this Section shall limit
the right of the Secured Parties to refer any claim against the Pledgor to any
court of competent jurisdiction outside of the State of New York, nor shall the
taking of proceedings by any Secured Party before the courts in one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction
whether concurrently or not.
          (e) WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY FINANCING DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY FINANCING DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
          SECTION 19. Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be an original, but all the counterparts together shall constitute one and
the same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart.
          SECTION 20. Additional Pledgors. One or more Qualifying Transferees
may become party to this Agreement by executing and delivering to each Agent an
assumption agreement substantially in the form of Exhibit A hereto, in which
case such Qualifying Transferee shall, from and after the date of such execution
and delivery, be for all purposes a “Pledgor” hereunder and the Annexes hereto
shall be supplemented in the manner specified in

14



--------------------------------------------------------------------------------



 



such assumption agreement and such Qualifying Transferee shall be deemed to have
made the representations and warranties in Section 4 hereof as of such date.
          SECTION 21. Non-Recourse. Notwithstanding anything herein or in any
other Transaction Document to the contrary, the obligations of the Pledgor under
this Agreement, and any certificate, notice, instrument or document delivered
pursuant hereto, are obligations solely of the Pledgor and do not constitute a
debt or obligation of (and no recourse shall be made with respect to) any other
Pledgor, as applicable, or any of their respective Affiliates (other then the
Pledgor), or any shareholder, partner, member, officer, director or employee of
the Pledgor, the Borrower, any other Pledgor, or such Affiliates (collectively,
the “Non-Recourse Parties”), except as hereinafter set forth in this Section or
as expressly provided in any Transaction Document to which such Non-Recourse
Party is a party. No action under or in connection with this Agreement shall be
brought against any Non-Recourse Party, and no judgment for any deficiency upon
the obligations hereunder shall be obtainable by any Secured Party against any
Non-Recourse Party, except as hereinafter set forth in this Section or as
expressly provided in any Transaction Document to which such Non-Recourse Party
is a party. Notwithstanding any of the foregoing, it is expressly understood and
agreed that nothing contained in this Section shall in any manner or way (i)
restrict the remedies available to any Agent or Lender to realize upon the
Collateral or under any Transaction Document, or constitute or be deemed to be a
release of the Obligations secured by (or impair the enforceability of) the
Liens and security interests and possessory rights created by or arising from
any Financing Document or (ii) release, or be deemed to release, any
Non-Recourse Party from liability for its own fraudulent actions, gross
negligence or willful misconduct or from any of its obligations or liabilities
under any Transaction Document to which such Non-Recourse Party is a party.
          SECTION 22. Applicability of other Secured Obligation Documents. In
amplification of, and notwithstanding any other provisions of this Agreement, in
connection with its obligations hereunder, the Collateral Agent has all of the
rights, powers, privileges, exculpations, protections and indemnities as
provided to it in the other Secured Obligation Documents.
          SECTION 23. Borrower’s Consent and Covenants. The Borrower hereby
consents to the assignment and grant of a security interest in the Collateral by
the Pledgor to Collateral Agent and to the exercise by Collateral Agent of all
rights and powers assigned or delegated to Collateral Agent by the Pledgor
hereunder. The Borrower further agrees to perform all covenants and obligations
herein which, by their express or implied terms, are to be performed by the
Borrower.
[SIGNATURE PAGES TO FOLLOW]

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their officers thereunto duly authorized as of
the date first above written.

            MIRANT MARSH LANDING HOLDINGS, LLC,
as the Pledgor
      By:   /s/ G. Gary Garcia         Name:   G. Gary Garcia        Title:  
Vice President and Treasurer        Mirant Marsh Landing Holdings, LLC
c/o Mirant Corporation
1155 Perimeter Center West
Atlanta, Georgia 30338
    Attn: J. William Holden III
Tel: 678 579 7728
Fax: 678 579 7332
Email: william.holden@mirant.com
    With copy to:

Attn: Steve Nickerson
Tel: 678 579 6440
Fax: 678 579 5951
Email: steve.nickerson@mirant.com
   

Signature Page to Pledge Agreement

 



--------------------------------------------------------------------------------



 



            MIRANT MARSH LANDING, LLC, as the Borrower
      By:   /s/ G. Gary Garcia         Name:   G. Gary Garcia        Title:  
Vice President and Treasurer        Mirant Marsh Landing Holdings, LLC
c/o Mirant Corporation
1155 Perimeter Center West
Atlanta, Georgia 30338
    Attn: J. William Holden III
Tel: 678 579 7728
Fax: 678 579 7332
Email: william.holden@mirant.com
    With copy to:

Attn: Steve Nickerson
Tel: 678 579 6440
Fax: 678 579 5951
Email: steve.nickerson@mirant.com
   

Signature Page to Pledge Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY
AMERICAS,
not in its individual capacity but solely
as Collateral Agent
      By:   /s/ Wanda Camacho         Name:   Wanda Camacho        Title:   Vice
President            By:   /s/ Yana Kislenko         Name:   Yana Kislenko     
  Title:   Assistant Vice President        Address for notice:

60 Wall Street
MSNYC 60-2710
NY, NY 10005
Attn: Trust and Securities Services
Project Finance — Account Manager
Tel: 212-250-7727
Fax: 732-578-4636
Email: yana.kislenko@db.com, li.jiang@db.com
   

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------



 



ANNEX 1
Membership Interests

                  Issuer’s             Jurisdiction of         Issuer  
Organization   Class   Certificate No.
Mirant Marsh Landing, LLC
  Delaware   Membership Interests   1

           

Annex 1 to Pledge Agreement

 



--------------------------------------------------------------------------------



 



ANNEX 2
Filing Details

                  Legal Name   Type of Organization   Jurisdiction of
Organization
Mirant Marsh Landing Holdings, LLC
  Limited liability company   Delaware

Annex 2 to Pledge Agreement

 



--------------------------------------------------------------------------------



 



ANNEX 3
New Debtor Events
     None.
Annex 3 to Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A to
PLEDGE AGREEMENT
FORM OF
ASSUMPTION AGREEMENT
     ASSUMPTION AGREEMENT dated as of ________ __, 201[_], is delivered by [NAME
OF ADDITIONAL PLEDGOR], a ________ [corporation] (the “Additional Pledgor”), in
connection with the Pledge Agreement dated as of October 8, 2010 (the “Pledge
Agreement”) among Mirant Marsh Landing Holdings, LLC, Mirant Marsh Landing, LLC,
and Deutsche Bank Trust Company Americas, as collateral agent (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings herein ascribed thereto in the Pledge Agreement.
     The Additional Pledgor hereby represents and warrants that on the date
hereof it shall acquire the membership interests in the Borrower identified in
the supplement to Annex 1 to the Pledge Agreement specified in Appendix A hereto
from [name of transferring Pledgor]. Pursuant to Section 20 of the Pledge
Agreement, by executing and delivering this Assumption Agreement the Additional
Pledgor shall become a party to the Pledge Agreement as a Pledgor for all
purposes of the Pledge Agreement, and the Additional Pledgor agrees to be bound
by and perform all obligations of a Pledgor under the Pledge Agreement with the
same force and effect as if originally named as a Pledgor thereunder (and the
Additional Pledgor hereby supplements each of the Annexes to the Pledge
Agreement in the manner specified in Appendix A hereto). Without limiting the
generality of the foregoing, the Additional Pledgor hereby pledges and
hypothecates to the Collateral Agent for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent for the benefit of the Secured Parties a
security interest in and to, all of its presently owned or hereafter acquired
right, title and interest in the Collateral, including all membership interests
or shares of capital stock of whatever class of the Borrower, now or hereafter
owned by the Additional Pledgor, all certificates representing the same (if
any), all rights and benefits of the Additional Pledgor under the Borrower
Operating Agreement and all proceeds of the foregoing.
     The Additional Pledgor hereby makes the representations and warranties set
forth in Section 4 of the Pledge Agreement, with respect to itself and its
obligations under this Assumption Agreement and the Pledge Agreement, as if:
(a) each reference to the Pledge Agreement in such Section 4 also included
reference to this Assumption Agreement, (b) each Annex to the Pledge Agreement
is supplemented in the manner specified in Appendix A hereto and (c) [insert
references to any other technical changes to the representations that may be
necessary to tailor the representations to the Additional Pledgor]. The
Additional Pledgor hereby instructs its counsel to deliver any opinions to the
Collateral Agent required to be delivered in connection with the execution and
delivery hereof.
Exhibit A to Pledge Agreement

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Additional Pledgor has caused this Assumption
Agreement to be duly executed and delivered as of the day and year first above
written.

            [NAME OF ADDITIONAL PLEDGOR]
      By:           Name:           Title:        

          Accepted and agreed:

DEUTSCHE BANK TRUST COMPANY AMERICAS,
not in its individual capacity but solely as Collateral Agent
    By:         Name:         Title:           By:         Name:        
Title:        

Exhibit A to Pledge Agreement

 



--------------------------------------------------------------------------------



 



Appendix A
SUPPLEMENT[S] TO ANNEX[ES] TO PLEDGE AGREEMENT
Supplement to Annex 1:
[to be completed]
[Supplement to Annex 2:
[to be completed]
Supplement to Annex 3:
[to be completed]
Exhibit A to Pledge Agreement

 